Citation Nr: 1235729	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-48 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart failure with pacemaker implant, to include as secondary to hypertension.

4.  Entitlement to service connection for a psychiatric disability, to include as secondary to hypertension and/or heart failure with pacemaker implant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to June 2003.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida on behalf of the RO in Montgomery, Alabama, which otherwise has jurisdiction of the claims folder.  

In August 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in an August 2012 statement, the Veteran waived her right to have this evidence reviewed in the first instance by the RO.

The Board notes that the psychiatric claim on appeal has previously been developed as a claim for anxiety mixed with depression.  However, the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

Also with regard to the psychiatric claim, at the Veteran's August 2012 hearing she clarified that seeks service connection for this disability to include as due to her heart disability and/or hypertension.  See Hearing Transcript, p. 6.  Her hearing testimony, and prior correspondence including her VA Form 9, indicate that she seeks service connection for the heart disability as due to her hypertension.  The issues have been characterized accordingly.  

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

The issues of entitlement to service connection for hypertension, heart failure with pacemaker implant, and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 2005 rating decision denied service connection for hypertension.  It was held that there was no current diagnosis of the condition.  The Veteran was notified of that decision and did not appeal.

2.  The evidence pertaining to hypertension received subsequent to the March 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The March 2005 rating decision in which the RO denied service connection for hypertension is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).
2.  As pertinent evidence received since the March 2005 denial is new and material, the criteria for reopening the claim for service connection for hypertension are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As indicated above, the RO denied the Veteran's claim for service connection for hypertension in March 2005.  The evidence of record at the time consisted of service treatment records only.  The RO noted that the Veteran had been afforded the opportunity to submit post-service medical evidence in order to substantiate her claim, but that she failed to do so.  The Veteran's claim was denied because there was no evidence of a post-service diagnosis of hypertension.  

The Veteran did not initiate an appeal with the March 2005 RO decision.  See 38 C.F.R. § 20.200 (2011).  The RO's March 2005 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  
Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The present appeal was initiated in 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's March 2005, rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since March 2005 includes private treatment records and the Veteran's August 2012 hearing testimony.  As noted, at the time of the 2005 rating decision, there was no evidence of a current disability.  The additionally received treatment records, including a February 2009 private treatment record for example, shows that the Veteran has been diagnosed with hypertension.  The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the March 2005 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds this evidence "material" as it establishes a necessary element of the Veteran's claim for service connection.  Accordingly, Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hypertension are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen the claim for service connection for hypertension has been received, and to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

At the outset, the Board notes that the Veteran seeks service connection on a secondary basis for her heart and psychiatric disabilities.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).  The Board notes that the Veteran has not been provided notice of what is required to establish secondary service connection for this appeal.  This notice should be afforded.  

Additionally, at the August 2012 hearing, the Veteran testified that within one or two months after discharge, while stationed at Hunter Army Airfield as a civilian dependent of her husband, she was treated for hypertension.  See Hearing Transcript, pp, 10-11.  It does not appear that these medical records have been obtained.  These records may be highly probative to the current claim.  As such, all efforts to obtain these additional records should be made.  It should be determined in part whether these records may be in or associated with her husband's medical records as she reportedly was seen as a civilian dependent.

A remand is also required in order to afford the Veteran VA examinations to determine the nature and etiology of her hypertension, heart disability, and psychiatric disability.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

As for her hypertension, as noted above, current treatment records including a private record of February 2009 reflect the Veteran has a diagnosis of hypertension.  Hypertension means persistently high arterial blood pressure. Various criteria for what is considered elevated blood pressure have been suggested, and according to some medical authorities the threshold is a systolic pressure of 140 and a diastolic pressure of 90.  Dorland's Illustrated Medical Dictionary 889 (30th Ed. 2003).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm).  

As for her heart disease, the Veteran has been diagnosed with cardiomyopathy, congestive heart failure, class III, with significant paradoxical septal motion and LV dysfunction, and status post biventricular AICD for bradycardia with dilated cardiomyopathy, in private records of January, April, and July 2008, respectively.  

In a November 2001 service treatment record, the Veteran's blood pressure was 142/100.  She was diagnosed with elevated blood pressure, stage I with a possible risk factor of past tobacco use.  In another record from November 2001, her blood pressure was 156/95.  She was again diagnosed with elevated blood pressure with possible factors to include headache and  anxiety.  Records from May 2002 show that the Veteran was diagnosed with hypertension; blood pressure readings were 164/91 and 162/96.   A record from July 2002 shows a reading of 162/92.  A separate July 2002 record shows a diagnosis of high blood pressure with readings of 152/96 and 150/99.  It appears the Veteran was pregnant at the time.  In August 2002, she had blood pressure readings of 140/92, 150/99, and 152/96.  Some other treatment records from service reveal what appear to be normal blood pressure readings.

The Board finds that a VA examination is needed to determine whether there is any relationship between the current hypertension and heart disease, and service.  

As for the Veteran's psychiatric disability, in an April 2008 private medical record, the Veteran was noted to be suffering from panic attacks.  In a February 2009 private medical record, she was noted to be upset, panicky, and crying.  The examiner found she was likely significantly depressed.  A service treatment record of November 2001 shows that the Veteran was anxious.  In a July 2002 record, she complained of an upset stomach due to stress.  A VA examination is needed to determine whether there is any link between her post-service symptoms and service.


Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), that includes but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim of service connection, to include as due to or aggravated by a service-connected disability, per § 3.310.  

2.  Contact the Veteran and request that she provide any additional information or authorization forms necessary to allow the RO/AMC to obtain medical records dated from 2003 when she was stationed as a civilian dependent at Hunter Army Airfield, in Savannah, Georgia.  The RO/AMC should investigate to determine whether the records may exist under her husband's name, as he was an active duty service member at the time.  Thereafter, the RO/AMC should attempt to obtain those records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011) must be ensured.

3.  The Veteran should be afforded an appropriate VA cardiovascular examination to address the nature and etiology of her hypertension and heart disease.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension or heart disease are in any way causally related to or had their onset during military service.

If it is determined that the Veteran's hypertension is related to service but that her heart disease is not, the examiner should further offer comments and an opinion addressing whether it is at least as likely as not that the Veteran's heart disability is in any way causally related to, or has been aggravated (permanently made worse) by, her hypertension.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

4.  The Veteran should be afforded an appropriate VA psychiatric examination to address the nature and etiology of her psychiatric disorders.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder is in any way causally related to military service.
	
The examiner should additionally offer comments and an opinion addressing whether it is at least as likely as not that the Veteran's psychiatric disability is in any way causally related to, or has been aggravated (permanently made worse) by, either her hypertension her heart disease.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

5.  The Veteran is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

7.  Thereafter, the RO should readjudicate the claims.  If any benefit is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


